[Cite as State v. Bridges, 2018-Ohio-4844.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                      :

                 Plaintiff-Appellee,                :
                                                                    No. 18AP-262
v.                                                  :           (C.P.C. No. 12CR-5056)

Kelvin D. Bridges,                                  :       (ACCELERATED CALENDAR)

                 Defendant-Appellant.               :




                                              D E C I S I O N

                                    Rendered on December 6, 2018


                 On brief: Ron O'Brien, Prosecuting Attorney, and Sheryl L.
                 Prichard, for appellee.

                 On brief: Kelvin D. Bridges, pro se.

                   APPEAL from the Franklin County Court of Common Pleas
DORRIAN, J.
        {¶ 1} Defendant-appellant, Kelvin D. Bridges, appeals from a March 13, 2018
judgment of the Franklin County Court of Common Pleas denying his motion to vacate void
sentence. For the following reasons, we affirm.
I. Facts and Procedural History
        {¶ 2} In early 2013, appellant entered a plea of guilty to robbery, in violation of R.C.
2911.02, a felony of the second degree, accompanied by a repeat violent offender
specification ("RVO specification"). On March 28, 2013, the trial court sentenced appellant
to 8 years on the robbery offense, plus an additional consecutive 7 years as to the RVO
specification, for a total of 15 years imprisonment. Appellant did not appeal the April 1,
2013 sentence entry.
No. 18AP-262                                                                                2


       {¶ 3} On January 22, 2018, appellant filed a motion to vacate void sentence.
Appellant argued his sentence was void because the trial court imposed the seven years as
to the RVO specification, in violation of R.C. 2929.14(B)(2)(b), in effect at the time of
sentencing. Specifically, appellant argued that his two prior convictions considered for
imposition of the RVO specification preceded the 20-year statute of limitations outlined in
R.C. 2929.14(B)(2)(b). Plaintiff-appellee, State of Ohio, filed a memorandum in opposition.
The state argued the trial court imposed the RVO specification pursuant to R.C.
2929.14(B)(2)(a) not (B)(2)(b) and that R.C. 2929.14(B)(2)(a) in effect at the time of
sentencing did not contain a 20-year statute of limitations as R.C. 2929.14(B)(2)(b) did.
       {¶ 4} The trial court examined the April 1, 2013 sentencing entry and noted that in
the entry "the Court specifically walks through each of the five requirements in (B)(2)(a)(i)-
(v)." (Mar. 13, 2018 Decision at 2.) The court concluded that the RVO specification was
properly imposed under R.C. 2929.14(B)(2)(a) as that section did not require defendant's
previous violent convictions to have taken place within a 20-year time frame. Finally the
court noted that R.C. 2929.14(B)(2)(a) "requires no specific time frame at all." (Mar. 13,
2018 Decision at 2.)
II. Assignments of error
       {¶ 5} Appellant appeals and assigns the following two assignments of error for our
review:
              [I.] The Trial Court erred when imposing an RVO Specification
              beyond      the    statute   of   limitations  under     R.C.
              2929.14(B)(2)[(b)].

              [II.] The Trial Court Abused Its Discretion When Denying
              Bridges Motion To Vacate.

Appellant's assignments of error are interrelated and will be addressed together.
III. Analysis
       {¶ 6} Appellant states that in imposing the RVO specifications, the court
considered his prior July 30, 1979 conviction for aggravated robbery and his prior
March 20, 1984 conviction for robbery with specification. He concedes the offenses qualify
as first or second-degree offenses of violence. However, because the convictions were
respectively 34 and 29 years old, according to appellant they were outside the 20-year
No. 18AP-262                                                                               3


limitation outlined in R.C. 2929.14(B)(2)(b)(ii) and, therefore, the court's imposition of an
additional 7 years for the RVO specification was void.
       {¶ 7} At the time appellant was sentenced in March 2013, former R.C.
2929.14(B)(2) stated:
              (a) If division (B)(2)(b) of this section does not apply, the
              court may impose on an offender, in addition to the longest
              prison term authorized or required for the offense, an
              additional definite prison term of one, two, three, four, five,
              six, seven, eight, nine, or ten years if all of the following
              criteria are met:

              (i) The offender is convicted of or pleads guilty to a
              specification of the type described in section 2941.149 of the
              Revised Code that the offender is a repeat violent offender.

              (ii) The offense of which the offender currently is convicted or
              to which the offender currently pleads guilty is aggravated
              murder and the court does not impose a sentence of death or
              life imprisonment without parole, murder, terrorism and the
              court does not impose a sentence of life imprisonment
              without parole, any felony of the first degree that is an offense
              of violence and the court does not impose a sentence of life
              imprisonment without parole, or any felony of the second
              degree that is an offense of violence and the trier of fact finds
              that the offense involved an attempt to cause or a threat to
              cause serious physical harm to a person or resulted in serious
              physical harm to a person.

              (iii) The court imposes the longest prison term for the offense
              that is not life imprisonment without parole.

              (iv) The court finds that the prison terms imposed pursuant
              to division (B)(2)(a)(iii) of this section and, if applicable,
              division (B)(1) or (3) of this section are inadequate to punish
              the offender and protect the public from future crime, because
              the applicable factors under section 2929.12 of the Revised
              Code indicating a greater likelihood of recidivism outweigh
              the applicable factors under that section indicating a lesser
              likelihood of recidivism.

              (v) The court finds that the prison terms imposed pursuant to
              division (B)(2)(a)(iii) of this section and, if applicable,
              division (B)(1) or (3) of this section are demeaning to the
              seriousness of the offense, because one or more of the factors
              under section 2929.12 of the Revised Code indicating that the
No. 18AP-262                                                                        4


           offender's conduct is more serious than conduct normally
           constituting the offense are present, and they outweigh the
           applicable factors under that section indicating that the
           offender's conduct is less serious than conduct normally
           constituting the offense.

           (b) The court shall impose on an offender the longest prison
           term authorized or required for the offense and shall impose
           on the offender an additional definite prison term of one, two,
           three, four, five, six, seven, eight, nine, or ten years if all of the
           following criteria are met:

           (i) The offender is convicted of or pleads guilty to a
           specification of the type described in section 2941.149 of the
           Revised Code that the offender is a repeat violent offender.

           (ii) The offender within the preceding twenty years has been
           convicted of or pleaded guilty to three or more offenses
           described in division (CC)(1) of section 2929.01 of the Revised
           Code, including all offenses described in that division of which
           the offender is convicted or to which the offender pleads guilty
           in the current prosecution and all offenses described in that
           division of which the offender previously has been convicted
           or to which the offender previously pleaded guilty, whether
           prosecuted together or separately.

           (iii) The offense or offenses of which the offender currently is
           convicted or to which the offender currently pleads guilty is
           aggravated murder and the court does not impose a sentence
           of death or life imprisonment without parole, murder,
           terrorism and the court does not impose a sentence of life
           imprisonment without parole, any felony of the first degree
           that is an offense of violence and the court does not impose a
           sentence of life imprisonment without parole, or any felony of
           the second degree that is an offense of violence and the trier
           of fact finds that the offense involved an attempt to cause or a
           threat to cause serious physical harm to a person or resulted
           in serious physical harm to a person.

           ***

           (e) When imposing a sentence pursuant to division (B)(2)(a)
           or (b) of this section, the court shall state its findings
           explaining the imposed sentence.
No. 18AP-262                                                                              5


(Emphasis added.) Former R.C. 2929.14(B)(2) in effect Sept. 28, 2012 to March 22, 2015.
See S.B. No. 337.
       {¶ 8} In support of his argument, appellant points this court to State v. Barker, 183
Ohio App. 3d 414, 2009-Ohio-3511 (2d Dist.). In Barker, the Second District determined
the trial court erred in applying R.C. 2929.14(D)(2)(b) (former R.C. 2929.14(B)(2)(b))
because the defendant had not been convicted of the prior first or second degree offenses
of violence within 20 years preceding his conviction and sentence. In Barker, the court
noted the sentencing entry expressly stated the defendant was being sentenced for his RVO
specification pursuant to "(D)(2)(b), not (D)(2)(a)." Id. at ¶ 14.
       {¶ 9} We do not find Barker to be dispositive or persuasive. As noted above, in
Barker the trial court applied R.C. 2929.14(D)(2)(b) (former R.C. 2929.14(B)(2)(b)). Here,
however, we agree with the trial court that at sentencing the trial judge applied R.C.
2929.14(B)(2)(a) which applies when R.C. 2929.14(B)(2)(b) does not apply, is discretionary
rather than mandatory, and which does not require the prior convictions to have been
committed within 20 years.
       {¶ 10} The April 1, 2013 sentencing entry stated:
              The Court hereby imposes the following sentence: Eight (8)
              years as to Count One. Because this is the maximum sentence
              on this offense, the Court immediately held an additional
              hearing on sentencing pursuant to the Repeat Violent
              Offender (RVO) specification. The Defendant, his attorney,
              and the Prosecuting Attorney were all present and agreed to
              proceed. The parties had previously stipulated, at the time of
              the taking of the Guilty Plea, to certified entries of prior
              convictions and to fingerprint evidence that showed that the
              Defendant was the person previously convicted of the offenses
              qualifying him for the RVO specification to which he entered
              his plea of guilty.

              The Court, being fully advised in the premises, finds that the
              facts of this case and the facts relating to his likelihood of
              committing future crimes, which are the factors relating to
              seriousness and recidivism, as set forth in R.C. 2929.12(B)
              and (D), including the mitigating factors set forth in R.C.
              2929.12(C), clearly indicate that the seriousness factors
              outweigh, beyond a reasonable doubt, the conduct that
              normally constitutes the offense. See, especially, the factors
              listed in [R.C.] 2929.12(B)(1) and (2).
No. 18AP-262                                                                                  6


              Further, the Court finds that based on the materials presented
              in the pre-sentence investigation, including the Defendant's
              past criminal history, his abject failure to take advantage of
              the granting of many probation, community control, and
              judicial release opportunities throughout his adult life, and
              including his "high" ORAS score, that said facts clearly
              indicate, beyond a reasonable doubt, that the likelihood of his
              committing future crimes far exceeds the likelihood that he
              would lead a law abiding life. This weighing is required by R.C.
              2929.12(D).

              Based on all the foregoing, the Court imposes SEVEN (7)
              YEARS of consecutive time to be served pursuant to the RVO
              specification, which, when added to the EIGHT (8) YEARS of
              his sentence for the offense of Robbery, totals FIFTEEN (15)
              YEARS, all to be served at the OHIO DEPARTMENT OF
              REHABILITATION AND CORRECTION[]. Said sentence
              shall be served concurrent with the Delaware County Case.

(Emphasis omitted.) (Apr. 1, 2013 Decision at 2-3.)
       {¶ 11} Although the trial court did not expressly state in its entry that it was applying
R.C. 2929.14(B)(2)(a) rather than 2929.14(B)(2)(b), it is apparent the court was
considering the factors outlined in R.C. 2929.14(B)(2)(a), including the recidivism and
seriousness factors. Therefore, we agree with the trial court that at sentencing, the court
was applying R.C. 2929.14(B)(2)(a) and, therefore, the two prior convictions considered
when imposing the RVO specifications were not required to have been committed within
20 years.
       {¶ 12} Accordingly, the trial court did not err in denying appellant's motion to vacate
void sentence, and we overrule appellant's assignments of errors.
IV. Conclusion
       {¶ 13} Having overruled appellant's two assignments of error, we affirm the
judgment of the Franklin County Court of Common Pleas.
                                                                          Judgment affirmed.
                             TYACK and HORTON, JJ., concur.